Gregory, Justice.
In September 1988 the appellant filed a “motion to preserve evidence” in the Superior Court of Columbia County. In October, 1988 the appellant filed various motions in the Superior Court of Tattnall County relating to the preservation of evidence and correction of er*186rors in the record of his habeas corpus proceeding. The appellant has now filed two petitions for mandamus to compel those courts to rule on his motions.
Decided April 13, 1989.
David Jones, Jr., pro se.
Sam B. Sibley, Jr., District Attorney, for appellee (case no. 46808).
Dupont K. Cheney, District Attorney, Michael J. Bowers, Attorney General, Eddie Snelling, Jr., Assistant Attorney General, for appellee (case no. 46809).
A direct application for writ of mandamus to this court is controlled by the rule of Brown v. Johnson, 251 Ga. 436 (306 SE2d 655) (1983). The petitions are therefore dismissed.

Petitions for writ of mandamus dismissed.


All the Justices concur.